Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 18, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  144875                                                                                                Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
  BETH HOFFMAN, Personal Representative                                                                               Justices
  of the Estate of EDGAR BROWN, Deceased,
                 Plaintiff-Appellee,
  v                                                                 SC: 144875
                                                                    COA: 289011
                                                                    Calhoun CC: 2003-003576-NH
  DR. PETER BARRETT,
             Defendant-Appellant.

  _________________________________________/

         On January 10, 2013, the Court heard oral argument on the application for leave to
  appeal the March 8, 2012 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, there being no majority in favor of
  granting leave to appeal or taking other action.

         YOUNG, C.J., and MARKMAN and ZAHRA, JJ., would reverse the judgment of the
  Court of Appeals.

        HATHAWAY, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 18, 2013                    _________________________________________
           d0115                                                               Clerk